Citation Nr: 1102450	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  08-13 051	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for a 
cervical spine disorder, to include as secondary to the service-
connected lumbar spine disc disease at L3-S1.

2.  Entitlement to service connection for fibromyalgia, to 
include as secondary to the service-connected lumbar spine disc 
disease at L3-S1 and service-connected recurrent yeast infection.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs




ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to January 
1970 and from March 1980 to August 1995.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2006 in which Department of Veterans 
Affairs (VA) Regional Office (RO) in which the RO in Des Moines, 
Iowa continued the previous denial of service connection for a 
cervical spine disability, as secondary to the service-connected 
lumbar spine disorder, and also denied service connection for 
fibromyalgia.  [Due to the location of the Veteran's residence, 
the jurisdiction of his appeal remains with the RO in Milwaukee, 
Wisconsin.]  


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from November 
1968 to January 1970 and from March 1980 to August 1995.

2.  In a statement received in October 2010, prior to the 
promulgation of a decision in the appeal, the Board received 
notification from the Veteran that she wished to withdraw her 
appeal from appellate review.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran perfected timely appeals of the 
issue of whether new and material evidence has been received 
sufficient to reopen a claim for service connection for a 
cervical spine disorder, to include as secondary to the service-
connected lumbar spine disc disease at L3-S1, and the issue of 
entitlement to service connection for fibromyalgia, to include as 
secondary to the service-connected lumbar spine disc disease at 
L3-S1 and the service-connected recurrent yeast infection.  
Thereafter, and prior to a decision by the Board on these claims, 
the Veteran, in an October 2010 statement, stated that her appeal 
had "been settled to . . . [her] satisfaction."  [In this 
regard, the Board notes that, by a March 2008 rating action, the 
RO in Des Moines, Iowa granted service connection for migraines 
(10%, effective from January 14, 2004) and for a major depressive 
disorder (50%, effective from July 11, 2005); a total disability 
rating based on individual unemployability due to 
service-connected disability (effective from March 5, 2005); and 
eligibility for Dependents' Educational Assistance (effective 
from March 5, 2005).]  

As the Veteran has withdrawn her appeal, there remains no 
allegation of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review the 
appeal, and it is dismissed.


ORDER

The issue of whether new and material evidence has been received 
sufficient to reopen a claim for service connection for a 
cervical spine disorder, to include as secondary to the service-
connected lumbar spine disc disease at L3-S1, is dismissed.  

The issue of entitlement to service connection for fibromyalgia, 
to include as secondary to the service-connected lumbar spine 
disc disease at L3-S1 and the service-connected recurrent yeast 
infection, is dismissed.  



		
THERESA M. CATINO 
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


